Case 1:17-cv-00291-RC-KFG Document 35 Filed 09/30/19 Page 1 of 1 PageID #: 1609




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 BARTHOLOMEW GRANGER, #999579,                 §
                                               §
               Petitioner,                     §
                                               §
 v.                                            §           CIVIL ACTION NO. 1:17-cv-291
                                               §
 DIRECTOR, TDCJ-CID,                           §
                                               §
               Respondent.                     §

                                            ORDER

        Pending before the Court is Respondent’s Unopposed Motion for an Extension of Time to

 Respond to Petitioner’s Federal Habeas Petition (Dkt. #31). Her motion was filed on August 26,

 2019. Her response to the petition was due on August 30, 2019. In support of the motion, she

 cites a heavy case load, including responding to last minute litigation raised in a scheduled

 execution that was carried out on September 4, 2019. She asks that the deadline for filing her

 response be extended to November 28, 2019. The request for additional time is reasonable. It is

 therefore

        ORDERED that Respondent’s Unopposed Motion for an Extension of Time to Respond

 to Petitioner’s Federal Habeas Petition (Dkt. #31) is GRANTED and the response to the petition

 is due on November 28, 2019.



        So Ordered and Signed
        Sep 30, 2019
